DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 10/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	This Office Action is in response to the application filed on 01/07/2020. Claims 1-21 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 01/07/2020, 01/15/2020 and 01/15/2020 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 12-13 recite the limitation “a metal gear, which has a plurality of teeth”. It is unclear if this limitation is referring to a plurality of large gear teeth or a plurality of small gear teeth, or if this limitation requires an additional set of teeth. 
Claim 1 lines 14-15 recite the limitation “a resin gear, which has a plurality of teeth. It is unclear if this limitation is referring to a plurality of large gear teeth or a plurality of small gear teeth, or if this limitation requires an additional set of teeth.
Claim 6 line 1, claim 8 line 1 and claim 12 line 4 recite the limitation “the portion of the metal member”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 as a whole is unclear. Multiple sides and opposite sides appear to contradict the location of the elements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-10, 12, 16-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ina (JP 2004308694 A) in view of Kobayashi (US 20200248791 A1).
an actuator (see Fig. 1, 3) comprising: an electric motor (21); an output shaft (34a); and a speed reducer (see Fig. 2, 22) that is configured to transmit rotation, which is outputted from the electric motor, to the output shaft after reducing a speed of the rotation outputted from the electric motor (see Fig. 1), wherein: the speed reducer has a plurality of gears (30, 31, 32, 33, 34) that include an output gear (34) joined to the output shaft (see Fig. 1); the plurality of gears further includes a compound gear (see Fig. 4, 32), wherein the compound gear includes a large diameter gear (32a), which has a plurality of large gear teeth (32c), and a small diameter gear (32b), which has a plurality of small gear teeth (32d). Ina fails to disclose one of the large diameter gear and the small diameter gear is a metal gear, which has a plurality of teeth and is made of a metal member, while another one of the large diameter gear and the small diameter gear is a resin gear, which has a plurality of teeth and is made of a resin member, and the resin gear is integrally molded together with the metal gear in one piece. However, Kobayashi teaches one of the large diameter gear (see Fig. 1, 2) and the small diameter gear is a metal gear (see paragraph [0023], wherein the outer peripheral portion 2...[is] made of metal), which has a plurality of teeth (5) and is made of a metal member (see Fig. 1), while another member (4) is a resin member (see paragraph [0023], a resin portion 4). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ina with an outer gear being metal and an inner member being resin, as taught by Kobayashi, to provide a gear that achieves both high strength and light weight (see paragraph [0011]). As a result of the combination, the following limitations would necessarily result: while another one of the large diameter gear and the small diameter gear (Ina, 32b) is a resin gear (Kobayashi, 4), which has a plurality of teeth (Ina, 32d) and is made of a resin member (Kobayashi, 4), and the resin gear is integrally molded together with the metal gear in one piece (Kobayashi, paragraph [0090], wherein the gear of the present invention is preferably manufactured by integral molding). More specifically, the large diameter gear would be metal and shaped like 2 of Kobayashi, while the small diameter gear would be resin and comprise the small gear 32b of Ina the resin member 4 of Kobayashi (similar to the small gear 32b of Ina attached to member 43).
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the resin member (Kobayashi 4, Ina 32b), which forms the resin gear, holds a portion of the metal member (Kobayashi, 7), which forms the metal gear (Kobayashi, 2), in an axial direction of an axis of the compound gear from two opposite axial sides of the portion of the metal member (Kobayashi, Fig. 2, both sides of 7).
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: in the axial direction of the axis, a thickness of the plurality of large gear teeth of the large diameter gear is indicated by t1 (Kobayashi, w1); in the axial direction of the axis, a thickness of the portion of the metal member joined to resin of the resin member is indicated by t2 (Kobayashi, w2); and in the axial direction of the axis, a thickness of a fitting portion, at which the resin member and the metal member are fitted together, is indicated by t3 (Kobayashi, Fig. 1 and 2, at the portion of 4 covering 7); and a relationship of t1>t2 and a relationship of t1≥t3 are satisfied (see Fig. 2, wherein w1>w2 and wherein at the portion of 4 covering 7 it does not extend beyond 2 and is equal); and the fitting portion does not extend in the axial direction of the axis beyond each of two end surfaces of the large diameter gear, which are perpendicular to the axis (Kobayashi, Fig. 1, wherein at the portion of 4 which covers 7, it is even with the face of 2).
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: in an axial direction of an axis of the compound gear (Kobayashi, Fig. 1, axis of 1a), an end surface of the resin member is recessed (Kobayashi, upper surface of 4 in the figure is recessed) relative to an end surface of the metal gear (Kobayashi, upper surface of 2) toward the portion of the metal member (Kobayashi, Fig. 2, 7).
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the portion of the metal member (Kobayashi, 7) has an action surface (Kobayashi; 6, Ina, Fig. 4, 46a), which contacts the resin member (Kobayashi, 4; Ina, 32b), and the action surface is configured to apply a force, which is other than a frictional force, to the resin gear in a rotational direction of the compound gear or receives a force, which is other than the frictional force, from the resin gear in the rotational direction (Ina, Fig. 4, wherein the outer surfaces of 46 apply a non-frictional force to the resin member during rotation).
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the portion of the metal member (Kobayashi, 7) includes a projection (Kobayashi, that has the action surface; the action surface has a constricted shape where a root side of the action surface, at which a root of the projection is located, is constricted relative to a distal side of the action surface, at which a distal end part of the projection is located (Ina, Fig. 4).
Regarding claim 9, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the metal gear (Kobayashi, 2) includes a positioning portion (Kobayashi, 6). Ina in view of Kobayashi fail to disclose a positioning portion that is configured to position the metal gear in place at a time of integrally molding the resin gear with the metal gear. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/current#/current/d0e218409.html"MPEP § 2173.05(g). Additionally, apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). In this instance the portion 6 of Kobayashi could be used to position the metal gear at the time of molding. 
Regarding claim 10, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the positioning portion (Kobayashi, 6) is shaped in a notched form where a portion of a hole of the positioning portion is opened (Kobayashi, Fig. 2, wherein 6 has a notched for and a the inward portion of 6 is open).
Regarding claim 12, the combination of claim 1 elsewhere above would necessarily result in the following limitations: in an axial direction of an axis of the compound gear, a thickness of the large diameter gear is indicated by t1 (Kobayashi, w1); in the axial direction of the axis, a thickness of the portion of the metal member joined to resin of the resin member is indicated by t2 (Kobayashi, w2); and the positioning portion (Kobayashi, 6) is formed at the portion of the metal member at a location where the thickness t2 of the portion of the metal member satisfies a relationship of t1 >t2 (see Fig. 2).
Regarding claim 16, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the large diameter gear (Kobayashi, 2) is the metal gear (Kobayashi, paragraph [0023], wherein the outer peripheral portion 2...[is] made of metal), and the small diameter gear (Kobayashi, 4; Ina 32b) is the resin gear (Kobayashi, paragraph [0023], a resin portion 4).
Regarding claim 17, the combination of claim 17 elsewhere above would necessarily result in the following limitations: the resin gear (Kobayashi, 4; Ina 23b) has an axis hole (Ina, 38), through which a shaft (Ina, 37) of the compound gear is inserted (Ina, Fig. 1).
Regarding claim 21, Ina fails to disclose the actuator is configured to drive a boost pressure control valve of a supercharger. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/current#/current/d0e218409.html"MPEP § 2173.05(g). Additionally, apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). In this instance the actuator, i.e., the motor and reducing gearing, can be used to drive a boost pressure control valve of a supercharger.

Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ina (JP 2004308694 A) in view of Kobayashi (US 20200248791 A1) and Kim (KR 20170116897 A).
Regarding claim 4, Ina in view of Kobayashi fails to disclose a convex corner or a concave corner of the portion of the metal member, which forms a boundary between the portion of the metal member and the resin member, is chamfered. However, Kim teaches a convex corner or a concave corner (see Fig. 7, 130) of the portion of the metal member (200), which forms a boundary between the portion of the metal member (200) and the resin member (100), is chamfered (see Fig. 7). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ina with a chamfer, as taught by Kim, to prevent the slip phenomenon in which the injection molding part and the second body are separated from each other in the axial direction or turns in the circumferential direction; and to function as a shape for reducing the shrinkage or deformation of the plastic gear (see paragraph [0040]).
Regarding claim 11, Ina fails to disclose the positioning portion is placed along an imaginary line, which radially connects between: a circumferential center between circumferentially adjacent two of a plurality of bottom lands of the resin gear; and a rotational center of the compound gear. However, Kim teaches the positioning portion (see Fig. 6, uppermost 130) is placed along an imaginary line, which radially connects between: a circumferential center between circumferentially adjacent two of a plurality of bottom lands of the resin gear (groves between 112); and a rotational center of the compound gear (axis of 110). It would have been obvious to one having ordinary skill in the art to modify Ina with a positioning portion located between bottom lands and the rotational center of the compound gear, as taught by Kim, so that accurate positioning of the outer gear and inner gear can be achieved so that during assembly, the gears meshing with the inner and outer gear can properly mesh without misalignment.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ina (JP 2004308694 A) in view of Kobayashi (US 20200248791 A1) and Ozawa (US 20160288379 A1).
Regarding claim 8, Ina fails to disclose the portion of the metal member has a tapered form where a thickness of a root of the portion of the metal member, which is measured in an axial direction of an axis of the compound gear, is smaller than a thickness of a distal end part of the portion of the metal member, which is measured in the axial direction of the axis. However, Ozawa teaches the portion of the metal member (see Fig. 2, 33) has a tapered form where a thickness of a root of the portion of the metal member, which is measured in an axial direction of an axis of the compound gear, is smaller than a thickness of a distal end part of the portion of the metal member, which is measured in the axial direction of the axis (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ina with a metal member which is tapered, as taught by Ozawa, to enhance the effect of the detent portions to endure a load in the rotational direction and to provide sufficient strength of the mechanical coupling between the molding material and the metal (see paragraph [0077]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ina (JP 2004308694 A) in view of Kobayashi (US 20200248791 A1) and Sakamaki (US 20190099931 A1).
Regarding claim 18, Ina fails to disclose the small diameter gear, which is the resin gear, has a tapered portion at a root of each of the plurality of small gear teeth of the small diameter gear, which is located on a side where the plurality of large gear teeth is placed. However, Sakamaki teaches the small diameter gear, which is the resin gear (see Fig. 10B, inner portion of 6), has a tapered portion (13) at a root of each of the plurality of small gear teeth of the small diameter gear (13 extends all the way around the gear and therefore is present at each tooth root), which is located on a side where the plurality of large gear teeth is placed (see Fig. 10B). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ina with a tapered portion, as taught by Sakamaki, to reduce the amount of resin required for the gear which reduces cost, and also reduces weight of the gear therefore reducing rotational inertia.

Allowable Subject Matter
Claims 13-15 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658